      Case 6:20-cv-00102-JCB Document 1 Filed 02/26/20 Page 1 of 5 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 PROVIDENT LIFE AND ACCIDENT                       §
 INSURANCE COMPANY,                                §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §       C.A. No. 6:20-cv-00102
                                                   §
 CLAYTON E. WHITNEY, M.D.,                         §
                                                   §
          Defendant.                               §

                                           COMPLAINT

         Plaintiff Provident Life and Accident Insurance Company (“Provident Life”) complains of

Defendant Clayton E. Whitney, M.D. (“Whitney”) and states:

                                              PARTIES

         1.      Provident Life.    Provident Life is a Tennessee insurance company with its

principal place of business in Portland, Maine.

         2.      Whitney. Whitney is a citizen of Texas who may be served with process at 2601

S. Chilton Avenue, Tyler, Texas 75701, or wherever he may be found.

                                   JURISDICTION AND VENUE

         3.      Jurisdiction. The Court has original jurisdiction of this civil action pursuant to 28

U.S.C. § 1332 because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and there is complete diversity of citizenship between Provident Life and

Whitney. In this regard, Provident Life is a citizen of Tennessee and/or Maine, and Whitney is a

citizen of Texas. The Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 because

this action is governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. §

1001, et seq. (“ERISA”).


COMPLAINT - Page 1
   Case 6:20-cv-00102-JCB Document 1 Filed 02/26/20 Page 2 of 5 PageID #: 2



       4.        Venue. Venue is proper in this district and division pursuant to 28 U.S.C. §

1391(b)(1), as Whitney resides in this division and district and a substantial part of the events or

omissions giving rise to Provident Life’s claims occurred here.

                                     OPERATIVE FACTS

       5.        The Application. In December 2017, Whitney applied to Provident Life for a

disability income insurance policy. In the Guaranteed Standard Application (the “Application”),

which he signed on December 5, 2017, Whitney noted in response to Questions 4(a) and (b) that

he had missed work on October 16, 2017, October 30, 2017, and November 9, 2017 which were

dates within the 180 days before he signed the Application. Whitney signed the Application

beneath the following provisions:

       The statements and answers in this application are true and complete and correctly
       recorded. I understand that they will become part of My application and any
       policies issued on it. If My answers on this application are incorrect or untrue, the
       Company may have the right to deny benefits or rescind My coverage, if such
       answers are material to the risk or hazard assumed by the Company.

       6.        The Amendment.      On January 2, 2018, Whitney completed and signed an

Amendment of Application (the “Amendment”). The Amendment stated:

       In consideration of the issuance of the policy to which this amendment is attached,
       it is understood and agreed that my signed application dated December 5, 2017 is
       amended as follows:

       Section 1 4A is amended to read: 3 days lost due to post viral syndrome caused by
       air travel after a virus. Fully recovered with no further treatment needed. Returned
       to work full time with no restrictions or limitations.

       7.        Provident Life Issues the Policy. Relying on the accuracy of the information

provided by Whitney and effective March 1, 2018, Provident Life issued its Disability Income

Insurance Policy number XX-XXXXXXX (the “Policy”) to Whitney. In the Introduction section, the

Policy stated:




COMPLAINT - Page 2
   Case 6:20-cv-00102-JCB Document 1 Filed 02/26/20 Page 3 of 5 PageID #: 3



       This Policy is a legal contract between You and Us. It is issued in consideration of
       the payment, in advance, of the premium and of Your statements and
       representations in the application(s). A copy of the application(s) is attached and
       is part of Your Policy. Omissions and misstatements in the application(s) that are
       material to the risk assumed by Us could cause an otherwise valid claim to be
       denied or Your Policy to be rescinded.

The Time Limit on Certain Defenses section of the Policy provides in pertinent part:

       Misstatement in An Application
       After two years from an Effective Date, no misstatements or omissions, except
       fraudulent misstatements or omissions, made by You on an application will be used:
       1.     to void or Contest the Policy, policy change or reinstatement; or
       2.     to deny a claim under this Policy, policy change or reinstatement for loss
       incurred or Disability that starts after the end of such two year period.

The Policy defines “Contest” as:

       Contest means that We question the validity of coverage under Your Policy by
       letter to You. This contest is effective on the date We mail the letter and refund the
       premium to You.

       Provident Life delivered the original Policy, with the Application and Amendment

attached, to Whitney. Whitney never contacted Provident Life to advise of any errors in the

Application or the Amendment.

       8.      The Claim. On September 10, 2019, Whitney submitted a claim for benefits under

the Policy. In the Employee/Individual Statement, Whitney indicated that he suffered from

medulloblastoma and that he was first treated by a physician for his condition in September 2017.

In the Attending Physician Statement, David H. Beaird, M.D. confirmed Whitney’s diagnosis and

that the first date of treatment was in September of 2017.

       9.      Provident Life Learns of Whitney’s Misstatements. During its investigation,

Provident Life obtained Whitney’s medical records and other information, and learned that

Whitney made misrepresentations in the Application and the Amendment. By way of example,

on September 13, 2017, an MRI of the brain was completed with concerns for possible infiltrative

process and possible low-grade glioma. On October 16, 2017, Whitney was evaluated by a


COMPLAINT - Page 3
   Case 6:20-cv-00102-JCB Document 1 Filed 02/26/20 Page 4 of 5 PageID #: 4



neurosurgeon for an opinion regarding the management of a newly diagnosed brain mass. On

October 30, 2017, Whitney was evaluated by a neuro-oncologist for worsening problems that had

occurred over the past months. On November 8, 2017, a PET/CT scan was completed, and on

November 9, 2017, Whitney underwent a lumbar puncture procedure.

          10.   Provident Life Rescinds the Policy. Provident Life determined that Whitney’s

answers and subsequent explanations in the Application and Amendment were false and material

misrepresentations made to induce Provident Life into issuing the Policy. Provident Life relied

upon the Application and Amendment in issuing the Policy and would not have issued the Policy

had it known of the true facts.          Within a reasonable time of learning of Whitney’s

misrepresentations, and specifically by letter dated November 26, 2019, Provident Life gave

written notice to Whitney that Provident Life refused to be bound by the Policy and tendered the

premiums paid under the Policy. As of the date of this filing, Whitney has not cashed the premium

refund or requested an administrative appeal.

                                      CAUSES OF ACTION

          11.   Rescission. For the reasons set forth above, Provident Life requests the Court to

rescind and cancel the Policy and find that it was null and void as of the date of its issuance.

          12.   Declaratory Judgment. Alternatively, if it is judicially determined that the Policy

is not rescinded, then Provident Life states that there is an actual justiciable controversy between

the parties and requests that the Court grant declaratory judgment relief pursuant to 28 U.S.C. §

2201, declare the parties’ rights and obligations under the Policy and adjudicate the following

issues:

                (a)    That the Policy is void ab initio and never took effect because the

                       information provided by Whitney in the Application and Amendment was



COMPLAINT - Page 4
  Case 6:20-cv-00102-JCB Document 1 Filed 02/26/20 Page 5 of 5 PageID #: 5



                     not as represented, which was a condition precedent to coverage under the

                     Policy.

                                           PRAYER

      13.    Relief Requested. Provident Life respectfully requests the following relief:

             (a)     That Whitney be served with the Complaint and Summons and be required

                     to answer in the time and manner prescribed by law;

             (b)     That the Court adjudicate that the Policy is cancelled and rescinded and is

                     of no force or effect or, in the alternative, award Provident Life the

                     declaratory relief requested above;

             (c)     That Provident Life have and recover its attorney’s fees and court costs; and

             (d)     That Provident Life have all such other and further relief, both general and

                     special, at law and in equity, to which it may show itself justly entitled.



                                                Respectfully submitted,


                                                By: /s/ Dennis M. Lynch
                                                        Dennis M. Lynch
                                                        State Bar No. 90001506
                                                        dennis.lynch@figdav.com
                                                        Cameron E. Jean
                                                        State Bar No. 24097883
                                                        cameron.jean@figdav.com

                                                FIGARI + DAVENPORT, LLP
                                                901 Main Street, Suite 3400
                                                Dallas, Texas 75202-3796
                                                (214) 939-2000
                                                (214) 939-2090 (Facsimile)

                                                ATTORNEYS FOR PLAINTIFF
                                                PROVIDENT LIFE AND ACCIDENT
                                                INSURANCE COMPANY



COMPLAINT - Page 5
